     Case 1:19-cv-00066-SPW-TJC Document 19 Filed 09/09/19 Page 1 of 3



Matthew K. Bishop
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59603
406-324-8011
bishop@westernlaw.org

Michael A. Kauffman
DRAKE LAW FIRM, P.C.
111 North Last Chance Gulch
Suite 3J, Arcade Building
Helena, MT 59601
406-502-1668
michael@drakemt.com

Counsel for Plaintiffs

             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                       BILLINGS DIVISION


FRIENDS OF THE CRAZY
MOUNTAINS, et al.,                       CV-19-66-BLG-SPW-TJC

            Plaintiffs,                  RESPONSE TO FEDERAL
                                         DEFENDANTS’ MOTION
      vs.                                TO DISMISS

MARY ERICKSON, in her capacity
as Forest Supervisor for the Custer-
Gallatin National Forest, et al.,

            Federal-Defendants.




                                    1
     Case 1:19-cv-00066-SPW-TJC Document 19 Filed 09/09/19 Page 2 of 3



     The Federal Defendants’ Motion to Dismss under Fed. R. Civ. P.

12(b) (Doc. 13) is moot, because the Friends of the Crazy Mountains et

al. timely filed their First Amended Complaint under Fed. R. Civ. P.

15(a)(1)(B).

     The Federal Defendants filed their Motion to Dismiss (Doc. 13) on

August 19, 2019. The Friends of the Crazy Mountains et al., filed their

First Amended Complaint (Doc. 18) eighteen days later on September 6,

2019, within the twenty-one day period allowed for a party to amend its

pleading as a matter of course under Fed. R. Civ. P. 15(a)(1)(B).

     An “amended complaint supersedes the original” complaint, and

therefore “the original pleading no longer performs any function.”

Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir.

2015). Because the Federal Defendants’ Motion to Dismiss targeted the

Friends of the Crazy Mountains’ original Complaint (Doc.1), which no

longer is in effect, the Motion to Dismiss (Doc. 13) is deemed moot. Id.

     Respectfully submitted this 9th day of September, 2019.

                                  /s/ Matthew K. Bishop
                                  Matthew K. Bishop

                                  /s/ Michael Kauffman
                                  Michael Kauffman
                                  Counsel for Plaintiffs

                                    2
     Case 1:19-cv-00066-SPW-TJC Document 19 Filed 09/09/19 Page 3 of 3




                  CERTIFICATE OF COMPLIANCE

     I, the undersigned counsel of record, hereby certify that this brief

is proportionally spaced, has a typeface of 14 points or more, and

contains less than 6,500 words. I relied on Microsoft Word to obtain

the word count.


                                  /s/ Michael Kauffman
                                  Michael Kauffman




                                    3
